Cite as 2014 Ark. 475

                   SUPREME COURT OF ARKANSAS
                                          No.   CR-14-92

                                                    Opinion Delivered November   13, 2014

THOMAS JONES                                        PRO SE APPEAL FROM THE PULASKI
                                APPELLANT           COUNTY CIRCUIT COURT
                                                    [NO. 60CR-13-3510]
V.
                                                    HONORABLE JAMES LEON
STATE OF ARKANSAS                                   JOHNSON, JUDGE
                                  APPELLEE
                                                    APPEAL DISMISSED.


                                        PER CURIAM

       On October 24, 2013, appellant Thomas Jones, who was incarcerated at a unit of the

Arkansas Department of Correction (“ADC”) located in Pulaski County by virtue of pleas of

guilty to two felony offenses, filed a pro se petition for writ of habeas corpus pursuant to

Arkansas Code Annotated sections 16-112-101 to -123 (Repl. 2006) in the Pulaski County

Circuit Court seeking release from custody. Appellant alleged in the petition that the sentences

imposed on him were illegal because the sentences violated the terms of the negotiated plea of

guilty entered in the cases. The petition was denied, and appellant brings this appeal.

       The appeal must be dismissed because appellant has been transferred to a unit of the

ADC located in another county. While appellant was incarcerated in Pulaski County when he

filed his petition, the records of the ADC, as of the date of this opinion, indicate that he is now

incarcerated in Jefferson County. As a result, the Pulaski County Circuit Court no longer has

jurisdiction to effect appellant’s release from custody. See Cromeans v. Hobbs, 2014 Ark. 318 (per

curiam).

       Any petition for writ of habeas corpus to effect the release of a prisoner on the allegation
                                      Cite as 2014 Ark. 475

that the judgment is illegal is properly addressed to the circuit court in the county in which the

prisoner is held in custody.1 Borum v. State, 2011 Ark. 415 (per curiam). Arkansas Code

Annotated section 16-112-105 requires that certain procedural requirements be met by a

petitioner asking a court to issue a writ of habeas corpus. The writ must be directed to the

person in whose custody the prisoner is detained. Id.

       We have consistently held that a circuit court does not have jurisdiction to release on a

writ of habeas corpus a prisoner not in custody in that court’s jurisdiction when the petitioner

is asserting the right to release on a claim that he or she is held by virtue of an illegal sentence.

Davis v. Hobbs, 2013 Ark. 378 (per curiam); Chestang v. Hobbs, 2011 Ark. 404 (per curiam);

Buckhanna v. Hobbs, 2011 Ark. 119 (per curiam). When a prisoner who seeks habeas relief is

transferred to a facility in a different county, the circuit court in the county where the prisoner

was previously incarcerated relinquishes jurisdiction to issue and make a returnable writ. Davis,

2013 Ark. 378; Wilencewicz v. Hobbs, 2012 Ark. 230 (per curiam). Although the Pulaski County

Circuit Court may have retained subject-matter jurisdiction in appellant’s two cases, it does not

retain personal jurisdiction over appellant who is not in custody in Pulaski County, and an order

by the Pulaski County Circuit Court will not act to effect his release. See Davis, 2013 Ark. 378.

This court will dismiss an appeal of the denial of a petition for writ of habeas corpus where the

appellant is no longer incarcerated in the county where his petition was filed because the court


       1
        A petition for writ of habeas corpus filed pursuant to Act 1780 of 2001, as amended by
Act 2250 of 2005 and codified as Arkansas Code Annotated sections 16-112-201 to -208 (Repl.
2006), alleging that there is scientific evidence to demonstrate that the petitioner is actually
innocent, is properly filed directly in the trial court regardless of the petitioner’s place of
incarceration.

                                                 2
                                     Cite as 2014 Ark. 475

can no longer grant the relief sought. Id.

       Appeal dismissed.

       Thomas Jones, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                               3